In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 06-2939
RASHED AWADH KARAMA BINRASHED,
                                                        Petitioner,
                               v.

ALBERTO R. GONZALES,
                                                       Respondent.
                        ____________
              Petition for Review of an Order of the
                 Board of Immigration Appeals.
                         No. A75-678-575
                        ____________
ARGUED FEBRUARY 9, 2007—DECIDED SEPTEMBER 14, 2007
                   ____________


 Before BAUER, FLAUM, and WILLIAMS, Circuit Judges.
  WILLIAMS, Circuit Judge. Rashed Awadh Karama
BinRashed (“BinRashed”), a Yemeni national, entered
the United States as a nonimmigrant visitor for pleasure
in 1999. The following year, he received asylum by fraud-
ulently representing himself to be a citizen of Somalia. In
2005, after his conviction on misdemeanor charges of
obstructing an officer, BinRashed was placed in removal
proceedings. The immigration judge denied BinRashed’s
requests for withholding of removal under the Immigra-
tion and Nationality Act and the United Nations Con-
vention Against Torture, concluding that BinRashed had
not suffered past persecution or established a clear
2                                             No. 06-2939

probability of future persecution. In a brief opinion, the
Bureau of Immigration Appeals affirmed. Because the
agency neglected critical evidence in the record, we grant
the petition for review, vacate the agency’s decision, and
remand for further proceedings.


                  I. BACKGROUND
  In May 2005, BinRashed was pulled over for driving a
car with a broken taillight. The detaining officer recog-
nized BinRashed from an earlier traffic stop and noted
that BinRashed had used a different name during the
prior stop. After searching BinRashed’s car, the officer
discovered several identification documents and arrested
BinRashed for obstructing an officer. Documents seized
from BinRashed’s car led to the discovery of his grant
of asylum under a claim of Somali citizenship.
  While BinRashed’s obstruction case was pending in
state court, the Federal Bureau of Investigation began
an investigation of BinRashed’s identity, and the Depart-
ment of Homeland Security took him into custody. Follow-
ing his state court conviction, BinRashed was placed in
removal proceedings under two theories of removability:
remaining in the United States beyond the authorized
period, see 8 U.S.C. § 1227(a)(1)(B), and failing to comply
with the Attorney General’s registration requirements,
see 8 U.S.C. § 1227(a)(3)(A). Later, DHS added Bin-
Rashed’s procurement of asylum by fraud as an additional
basis for removal, see 8 U.S.C. § 1227(a)(1)(A). Although
BinRashed denied having remained in the United
States for longer than authorized, he conceded remov-
ability on the other two bases and requested withholding
of removal under the Immigration and Nationality Act
(“INA”) and the Convention Against Torture (“CAT”).
  BinRashed offered the following evidence in support of
his withholding requests. BinRashed was born in Yemen
No. 06-2939                                              3

on June 25, 1980. During BinRashed’s youth, his father,
Awadh Karama Rashed (“Rashed”), was an active member
of the Yemeni Socialist Party and frequently represented
the government abroad. When civil war broke out between
North and South Yemen in 1994, Rashed was working
with the South Yemeni government in its campaign to
secede from North Yemen. The hopes of South Yemen
were dashed when the North defeated the South a few
months after the outbreak of war.
  After the war, BinRashed’s life, and that of his family,
changed for the worse. On one occasion, BinRashed’s
family was stopped by government officials at a security
checkpoint while driving to North Yemen. BinRashed’s
family hoped to visit relatives, who, as a result of a
disruption in communication channels, would not other-
wise know they were safe. During their detention, armed
officers took them to see the city’s “senior man,” searched
them, and confiscated their registration documents.
Although the officers said the women and children were
free to leave, the family refused to be separated and
remained in custody until friends could negotiate their
release. At the end of the encounter, which lasted a few
hours, the officials returned the family’s belongings
and permitted them to leave.
  BinRashed offered examples of other indignities of
varying severity. A week after the war’s end, officers
attempted to confiscate Rashed’s car as government
property, but he successfully resisted. The government
tapped the family’s phone, and BinRashed and his father
were frequently pulled over when driving Rashed’s car.
Further, although Rashed was nominally permitted to
continue working for the government, he was stripped of
his diplomatic responsibilities and much of his pay. The
government also questioned Rashed about his connec-
tions and his source of income and asked Rashed’s friend
to report on Rashed.
4                                             No. 06-2939

  In 1995, Rashed responded to the government’s actions
by increasing his involvement in the movement for equal
rights for southerners. He assisted in founding civilian
organizations that resisted discrimination and participated
in a protest following the rape of two girls by northern
soldiers. A leader in the movement was severely beaten
for his role in the civilian organizations, and BinRashed’s
family experienced more severe harassment in the years
following Rashed’s enhanced activism. In 1998, govern-
ment officials broke into an apartment that the family
used a few times a year when visiting relatives in the
northern half of the country. When the family returned to
that apartment, their neighbors informed them that
officers had entered the apartment seeking to arrest
Rashed and to confiscate the apartment. The next day,
armed officers arrived at the apartment to arrest Rashed;
however, only BinRashed, his mother, and his sister
were present. The officers then threatened to arrest
BinRashed in his father’s place, but his mother convinced
the officers to await Rashed’s return. When Rashed
returned, he and an attorney went to police headquarters,
where they convinced the police not to arrest Rashed or
to confiscate his apartment. The government ultimately
confiscated the apartment in 1999, paying Rashed only a
small sum of money in compensation. That same year,
BinRashed decided to leave for the United States.
  Leaving the country, however, was not without difficulty.
Although BinRashed offered documentation of his citizen-
ship when applying for a passport, a government official
doubted BinRashed’s citizenship because of his darker skin
and long hair. After a verbal altercation, the official
arrested BinRashed and detained him in a locked, poorly
ventilated, dusty room without electricity or water. While
escorting BinRashed to the room, the officers threatened
to cut his hair and verbally abused him. Petitioner re-
mained in custody for three hours, until his father heard
No. 06-2939                                               5

of his detention and convinced the officials to release him.
BinRashed left Yemen and traveled to Atlanta, Georgia
in 1999. Upon relocating to California, Somali friends
told BinRashed to apply for asylum as a Somali because
the asylum applications of Yemenis were routinely being
denied. BinRashed followed their advice and obtained
asylum as a Somali citizen. He eventually moved to
Wisconsin, where he was arrested in 2005.
  After BinRashed left Yemen, his family continued to
be harassed and threatened by the Yemeni government.
According to Rashed, who testified by phone, in May 2000,
officers interrogated him at his home about his political
activities. Again, in March 2001, the government detained
Rashed and his colleagues for four hours during their
trip to investigate claims of abuse by security services
against southerners. That September, police forced their
way into Rashed’s car, refusing to release his daughter
who was with him at the time, and subsequently detained
him for three hours. After his release, a regional head
of political security contacted Rashed and threatened
that if he did not discontinue his opposition activities,
something he would neither “imagine or expect” would
happen to him or his family. Rashed then decided that he
and his family should leave the country, and they left
Yemen in 2002 for the United Kingdom, where they
obtained asylum. After arriving in the U.K., Rashed helped
found the Southern Democratic Assembly (“TAJ”), an
international organization that seeks independence for
South Yemen and secession from the North. Rashed is
an officer in the organization, and his name and picture
are displayed on the organization’s website.
  At his hearing, BinRashed also offered expert testimony
from Munir Mawari, a native of Yemen and journalist
who reports on human rights and democracy in the
Middle East. Based on his knowledge of Yemen and his
review of BinRashed’s case, Mawari testified that
6                                              No. 06-2939

BinRashed would more likely than not be harmed or even
killed if returned to Yemen. Mawari believed BinRashed
would suffer this fate due to his South Yemeni heritage,
his father’s political activities, his prior claim of Somali
citizenship, and dangerous conditions in Yemen.
  BinRashed also submitted documentary evidence in
support of his requests. A letter from the chairman of
Yemeni Human Rights Watch indicated that as of June
2005, BinRashed, his father, mother, and sister were all
wanted by the Yemeni government, and that their
names and pictures were circulated in all ports of the
country. Additionally, BinRashed proffered U.S. State
Department Country Reports for Yemen for 2004 and
2005 and various articles regarding abuses against
journalists in Yemen.
  In his oral decision, the IJ found BinRashed removable
on all of the charged grounds and denied his requests
for withholding of removal under the INA and CAT. In
denying relief, the IJ noted that in 2004 and 2005, the
State Department received no reports of politically moti-
vated disappearances or killings and that Yemen detained
few political prisoners. The IJ dismissed the majority
of BinRashed’s other documentation as relating to civil
unrest in North Yemen and the treatment of journalists.
  Further, the IJ found the testimony of Munir Mawari
unpersuasive, commenting that Mawari often referred to
BinRashed’s past and threatened treatment as mere
“harassment” and reported on general conditions of civil
strife within Yemen. The IJ declared that aside from
Mawari’s and BinRashed’s testimony there was “absolutely
no independent corroborative evidence to buttress their
position that someone who is considered the son of some-
one who is adverse to the government would be persecuted
in his father’s stead.” He likewise found “absolutely no
independent evidence relating to the government having
No. 06-2939                                               7

any interest in [BinRashed’s] father” and “no independent
evidence other than what [BinRashed] states that his
father’s activities would cause [BinRashed] difficulty
today.” After remarking that the U.K.’s grant of asylum
to BinRashed’s family had no bearing on his entitlement
to withholding in the U.S., the IJ denied BinRashed’s
requests for relief and ordered BinRashed’s removal to
the U.K., or alternatively, Yemen.
  BinRashed appealed to the Board of Immigration
Appeals. In a brief opinion, the BIA rejected BinRashed’s
contention that the IJ had given a selective recitation of
the evidence. The BIA noted that because some of the
articles that BinRashed supplied in support of his case
were several years old, they were poor indicators of
present conditions in Yemen. The BIA found other
articles irrelevant in that they described life for journal-
ists, who because of their unique role in exposing political
corruption could not be compared to BinRashed. The BIA
found that the IJ’s conclusions as to the remaining evi-
dence were not clearly erroneous and dismissed the
appeal. BinRashed now petitions this court for review.


                     II. ANALYSIS
A. Standard of Review
  When the BIA adopts and supplements the IJ’s reason-
ing, we review the IJ’s decision as supplemented by the
BIA. See Gjerazi v. Gonzales, 435 F.3d 800, 807 (7th Cir.
2006). We will uphold the agency’s decision if it is “sup-
ported by reasonable, substantial, and probative evidence
on the record considered as a whole.” Id.; Tabaku v.
Gonzales, 425 F.3d 417, 421 (7th Cir. 2005). “Although
our review of the agency determination is highly deferen-
tial and we may not reverse merely because we might
have decided the case differently, we will not automatically
8                                              No. 06-2939

yield to the IJ’s conclusions when they are drawn from
insufficient or incomplete evidence.” Kllokoqi v. Gonzales,
439 F.3d 336, 341 (7th Cir. 2005) (internal citations
and quotation marks omitted).


B. Relief under the Immigration and Nationality
   Act
  BinRashed challenges the agency’s denial of his request
for withholding of removal under the INA, which prohibits
the removal of a person to a country where his “life or
freedom would be threatened . . . because of [his] race,
religion, nationality, membership in a particular social
group, or political opinion.” 8 U.S.C. § 1231(b)(3)(A).
BinRashed contends that while living in Yemen he suf-
fered persecution on account of his father’s political views
and that if returned to Yemen he will suffer persecution or
torture in light of his father’s recently enhanced and
conspicuous political activism. His assertions may be
analyzed as claims of persecution on account of imputed
political opinion or membership in a particular social
group. Cf. Mema v. Gonzales, 474 F.3d 412, 416-17 (7th
Cir. 2007) (“[A]sylum is available to persons who have
been persecuted based on imputed political opinion,
including situations where a persecutor attributes the
political opinion of one or more family members to the
asylum applicant. . . . Sometimes this situation is de-
scribed as persecution based on membership in a social
group—i.e. the family group—but in either case the
necessary proof is the same.” (emphasis omitted)); Iliev v.
INS, 127 F.3d 638, 642 n.4 (7th Cir. 1997) (treating peti-
tioner’s family as social group). In addition to establish-
ing the motive underscoring his mistreatment, an appli-
cant for withholding of removal must also demonstrate a
clear probability of harm—i.e., that persecution is more
likely than not. Firmansjah v. Gonzales, 424 F.3d 598, 605
No. 06-2939                                                 9

(7th Cir. 2005). Indeed, “[t]he INA does not require
withholding if an applicant simply ‘might or could be
subject to persecution.’ ” Mabasa v. Gonzales, 455 F.3d 740,
745 (7th Cir. 2006) (quoting INS v. Stevic, 467 U.S. 407,
422 (1984)).
  There are two methods by which an applicant can
establish that it is more likely than not that his life or
freedom will be threatened. “[I]f an applicant demon-
strates that she suffered past persecution in the pro-
posed country of removal, ‘it shall be presumed that the
applicant’s life or freedom would be threatened in the
future in the country of removal on the basis of the
original claim.’ ” Firmansjah, 424 F.3d at 605 (quoting 8
C.F.R. § 1208.16(b)(1)). The government may rebut
this presumption by showing a fundamental change in
country conditions or that the applicant can safely and
reasonably relocate within the country to avoid persecu-
tion. Id.; 8 C.F.R. § 1208.16(b)(1)(i). In the absence of
evidence of past persecution, an applicant may meet his
burden by offering evidence of a clear probability of
suffering future persecution if removed. Firmansjah, 424
F.3d at 606; 8 C.F.R. § 1208.16(b)(2) (“An applicant who
has not suffered past persecution may demonstrate
that his or her life or freedom would be threatened in
the future in a country if he or she can establish that it
is more likely than not that he or she would be persecuted
on account of race, religion, nationality, membership in a
particular social group, or political opinion upon removal
to that country.”). We address BinRashed’s claim under
both methods of proof.


  1. Past Persecution
  BinRashed contends that he is entitled to a presumption
of future persecution because he was previously subjected
to detention, arrest, interrogation, illegal search, confisca-
10                                              No. 06-2939

tion of property, and surveillance at the hands of the
Yemeni government. The IJ accepted these allegations
as true, but concluded that they did not rise to the level of
persecution. We conclude that the IJ’s finding is sup-
ported by substantial evidence.
  At the outset, we observe that many of the acts detailed
above were directed at BinRashed’s father, not BinRashed.
But the focus of our inquiry must be whether BinRashed
personally suffered persecution. See Mabasa, 455 F.3d at
746. Although the whole family was detained just after
the civil war while en route to visit relatives in the north,
the officials told the women and children (which presum-
ably included BinRashed who was then 13 or 14 years of
age) that they were free to go, but the women and children
declined to leave out of concern for the men. BinRashed
attributed his only other detention, of less than three
hours, to the length of his hair and skin color, not to his
father’s political opinion. But even if that detention were
on account of a protected ground, it did not rise to the
level of persecution because it was brief and did not
result in physical harm. See Boci v. Gonzales, 473 F.3d
762, 767 (7th Cir. 2007) (“[S]hort detentions or deten-
tions without physical abuse seem to have been less apt
to reach the ‘persecution’ threshold required by this court.”
(quoting Diallo v. Ashcroft, 381 F.3d 687, 698 (7th Cir.
2004)); Bejko v. Gonzales, 468 F.3d 482, 485 (7th Cir.
2006) (finding that an applicant’s two-week detention
during which he received minimal food and water did not
compel a finding of past persecution); Dandan v. Ashcroft,
339 F.3d 567, 574 (7th Cir. 2003) (finding that a three-
day detention involving interrogations, deprivation of
food, and beatings did not compel a finding of past perse-
cution).
  Additionally, although Rashed was arrested and inter-
rogated on several occasions, BinRashed cannot claim
similar treatment. Officials threatened to arrest him on
No. 06-2939                                              11

one occasion, in Rashed’s place, but did not carry out that
threat. Of course, we must consider all the mistreatment
BinRashed suffered as a whole, see Bejko, 468 F.3d at 486,
but even in doing so, we do not find the other mistreat-
ment sufficient to compel a finding of persecution. The IJ
was permitted to conclude that the other indignities
BinRashed suffered at the hands of the Yemeni govern-
ment—the taking of his family’s second home for
minimal compensation, unprovoked traffic stops, the
wiretapping of the family’s phone—were more in the
nature of harassment than persecution. Accordingly, we
affirm the agency’s conclusion that BinRashed did not
suffer past persecution.


  2. Future Persecution
  We next turn to BinRashed’s arguments regarding his
claim of future persecution. Although many of BinRashed’s
attacks on the IJ’s reasoning are too trivial to merit
discussion, we agree with BinRashed’s view that the IJ
and BIA failed to discuss critical record evidence, which
bore upon his entitlement to withholding of removal.
  In particular, we are troubled by three key conclusions
in the IJ’s opinion, which suggest that the IJ overlooked
key pieces of evidence: (1) a conclusion that aside from
Mawari’s and BinRashed’s testimony there was “absolutely
no independent corroborative evidence” that the son of
a person adverse to the government might be persecuted
in his father’s stead; (2) a finding of “absolutely no inde-
pendent evidence relating to the government having
any interest in [BinRashed’s] father”; and (3) a deter-
mination that there was “no independent evidence other
than what [BinRashed] states that his father’s activities
would cause [BinRashed] difficulty today.” These con-
clusions figured heavily in the IJ’s assessment of Mawari’s
testimony, and in the ultimate conclusion that, despite
12                                             No. 06-2939

Mawari’s expert opinion, BinRashed would not be likely
to face persecution if removed.
   BinRashed notes that, contrary to the IJ’s assertion,
there was independent evidence that BinRashed, as a son
of a person adverse to the government, might be perse-
cuted in his father’s place. We know that before BinRashed
left the country, on one occasion, officials threatened to
arrest him when his father could not be found. Such prior
unfulfilled threats may be indicators of future persecu-
tion. Bejko, 468 F.3d at 486 (“ ‘[U]nfulfilled threats will
fall within that category of past experience more prop-
erly viewed as indicative of the danger of future persecu-
tion.’ ” (quoting Boykov v. INS, 109 F.3d 413, 416 (7th Cir.
1997)). Corroborating evidence can also be found in the
country condition reports. The 2004 report provided that,
“[i]n some cases where a criminal suspect was at large,
security forces detained a relative while the suspect was
being sought. Detention of the family member continued
while the concerned families negotiated compensation for
the alleged wrongdoing.” Again, the State Department
observed that in 2005, “police forces routinely detained
relatives of suspects while the suspect was being
sought . . . . According to HOOD [National Organization
for Defending Rights and Freedoms], over 100 such cases
were reported throughout the country during the year.”
But, the IJ and BIA failed to even acknowledge this
evidence.
   Likewise, the IJ and BIA disregarded evidence that
Rashed is currently wanted by the government and that
his present political involvements would cause his son
difficulty today. Specifically, the Chairman of Yemeni
Human Rights Watch submitted a letter confirming that
Rashed and his family are wanted by the government:
“[W]e have obtained credible information from our own
secret resources in Yemen stating that the Yemeni Author-
ities have listed the names of [the leaders of the Southern
No. 06-2939                                               13

Democratic Assembly] as wanted by the political security
forces, and these include Rashed and his family, including
his wife, daughter, and his son Rashed. The names and
pictures are circulated in all ports of the country.” The
Chairman closed by stating that BinRashed’s “return to
Yemen is a very big risk to his life.” This letter, of undis-
puted authenticity, provides specific and credible evidence
that the Yemeni government is interested in learning
Rashed’s and BinRashed’s whereabouts and that they
could not reenter the country undetected. See Adekpe v.
Gonzales, 480 F.3d 525, 532-33 (7th Cir. 2007) (noting
that letters sent to asylum applicant from family mem-
bers stating that government had inquired into ap-
plicant’s whereabouts bolstered applicant’s claim of past
persecution).
  The letter, coupled with BinRashed’s threatened arrest
and the State Department’s finding that family members
of criminal suspects are detained in their stead, provide
evidence that BinRashed would be identified and detained
upon return to Yemen, at least until his father could
be located. And, given that his father is presently safely
residing in the U.K., BinRashed could not depend on his
father’s quick return to Yemen to effectuate his release.
This evidence suggests to us a colorable basis for con-
cluding that BinRashed’s “freedom” would be compromised
upon return to Yemen, a condition that may mandate
withholding of removal. But, inexplicably, neither the IJ
nor BIA addressed the implications of BinRashed’s prior
threatened arrest, the reports on the treatment of the
relatives of persons wanted by the police, or the letter from
Yemeni Human Rights Watch. Failing to do so was error.
See Agbor v. Gonzales, 487 F.3d 499, 504 (7th Cir. 2007)
(“The BIA ignored this evidence, and that is something
it is not permitted to do.”); Mema, 474 F.3d at 419 (“An
applicant for asylum is entitled to a reasoned analysis, not
one which wholly disregards relevant, probative evid-
14                                              No. 06-2939

ence.”); Diallo, 381 F.3d at 695 (“An immigration judge
may not simply ignore record evidence that favors
the applicant’s case.”). In addition, given the IJ’s view of
Mawari’s testimony as uncorroborated and based on
“naked speculation,” the letter and evidence in the country
reports might have recast Mawari’s testimony in a more
favorable light, potentially altering the whole complexion
of BinRashed’s case.
   Because the agency disregarded critical and probative
evidence in support of BinRashed’s claims, we find that
the IJ’s and BIA’s decisions are not supported by sub-
stantial evidence. See Agbor, 487 F.3d at 504 (“[T]he BIA’s
decision is not supported by substantial evidence and must
be vacated. The BIA disregarded key evidence that is
specific to the petitioners’ case, relied on background
evidence that is only generally to the contrary, and then
faulted the petitioners for failing to offer specific evidence
overcoming the background evidence.”); Gjerazi, 435 F.3d
at 813 (“Gjerazi is entitled to a well-reasoned, documented,
and complete analysis that engages the evidence he
presented, particularly the ample evidence demonstrating
a political motivation for his persecution. The IJ’s decision
falls far short of this standard, and we hold that his
conclusions are not supported by substantial evidence
in the record.”). We therefore vacate the BIA’s denial of
BinRashed’s request for withholding of removal under the
INA. In doing so, we offer no opinion as to the ultimate
merit of BinRashed’s claims and leave it to the agency to
address the overlooked evidence in the first instance. See
Durgac v. Gonzales, 430 F.3d 849, 851-52 (7th Cir. 2005)
(“[P]etitions for review will be granted when the court
concludes that there is more that must be done at the
agency level before a final conclusion on an asylum
application is possible.”); Niam v. Ashcroft, 354 F.3d 652,
656 (7th Cir. 2004) (“Is the probability of persecution
‘clear’? That is for the immigration authorities to decide
No. 06-2939                                             15

in the first instance in a proceeding free from the errors
of the immigration judge that, taken as a whole, deprive
the order of removal of a rational basis. The order must
be vacated and the case returned to the immigration
service for further proceedings consistent with this opin-
ion.”).


C. Protection under the Convention Against Tor-
   ture
  The IJ also denied BinRashed’s request for protection
under the CAT, which affords relief from removal where
an applicant establishes that it is more likely than not
that he will be tortured upon his removal to the proposed
country. Rashiah v. Ashcroft, 388 F.3d 1126, 1131 (7th Cir.
2004) (citing 8 C.F.R. § 208.16(c)(2)). Based on our find-
ing that the IJ and BIA failed to address critical evid-
ence in the record regarding the type of treatment that
BinRashed might face upon removal, we remand on this
claim as well. See Lian v. Ashcroft, 379 F.3d 457, 461 (7th
Cir. 2004) (providing that the IJ, not the reviewing court,
must determine “in the first instance” whether evidence
in the record that was previously ignored supports a
conclusion that the petitioner would more likely than not
be tortured upon removal).


                  III. CONCLUSION
  For the foregoing reasons, we GRANT BinRashed’s
petition for review, VACATE the decision of the BIA, and
REMAND for proceedings consistent with this opinion.
16                                       No. 06-2939

A true Copy:
      Teste:

                   ________________________________
                   Clerk of the United States Court of
                     Appeals for the Seventh Circuit




               USCA-02-C-0072—9-14-07